[pic]

                              COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-16-00373-CR
                             NO. 02-16-00374-CR


|James R. Hernandez                |    |APPELLANT                        |
|V.                                                                        |
|The State of Texas                |    |STATE                            |


y
                                ------------

               FROM THE 297th District Court OF Tarrant COUNTY
                     TRIAL COURT NO. 1413791D, 1413902D
                                ------------
                               ABATEMENT ORDER
                                ------------
      We have considered the  “Motion  to  Withdraw  as  Counsel”  filed  by
Elizabeth Berry, appellant’s appointed counsel.

      The motion is GRANTED.  The  Hon.  Elizabeth  Berry  is  permitted  to
withdraw as attorney of record for appellant.

      It is ORDERED that this appeal is abated and the cause is remanded  to
the trial court.  The trial court shall immediately conduct a  hearing  with
appellant present to:
        1. Determine whether appellant desires to prosecute his appeal;
        2. Determine whether appellant is indigent;


        3. If appellant is determined to  be  indigent,  determine  whether
           counsel should be appointed to represent appellant  and  appoint
           counsel, if necessary;[1]


        4. If appellant desires to proceed pro se,  admonish  appellant  of
           the  dangers  and  disadvantages  of   self-representation,   in
           accordance with Faretta v. California, 422 U.S. 806, 835, 95  S.
           Ct. 2525, 2541 (1975) and Hubbard v. State, 739 S.W.2d 341,  345
           (Tex.  Crim.  App.  1987)  and  determine  whether   appellant’s
           decision to proceed pro  se  is  competently  and  intelligently
           made; and

        5. Take any other measures that the trial court deems necessary  to
           insure appellant does not forfeit his right to appeal.

      The trial court shall make findings and file a record of  the  hearing
in this court on or before  Thursday,  March  9,  2017.   The  record  shall
include a supplemental reporter’s record and  supplemental  clerk’s  record.
Upon our receipt of the supplemental record, the appeal of this cause  shall
be automatically reinstated without further order.
      The clerk of this court shall transmit a copy of  this  order  to  the
appellant, the attorneys of record, the trial judge, the trial court  clerk,
and the court reporter.

      DATED February 7, 2017.
                                             PER CURIAM


      -----------------------
     [1]If counsel is appointed to  represent  appellant,  the  supplemental
record shall reflect  that  appointed  counsel  has  been  notified  of  the
appointment.  If appellant is  incarcerated,  the  trial  court  shall  also
retain him in the county for a reasonable period of time to allow  appointed
counsel an opportunity to confer with appellant.